Case 1:19-cr-10472-DJC Document 8 Filed 03/17/21 Page 1of 3

Prob12B
(7893)

United States District Court
for the District of Massachusetts

Request for Modifying the Conditions or Term of Supervision
with Consent of the Offender

(Probation Form 49, Waiver of Hearing is Attached)

Name of Offender: Victoria Rose-Coccia Case Number: 0101 1:19CR10472

Name of Sentencing Judicial Officer: Honorable William E. Smith, Chief U.S. District Judge for the
District of Rhode Island

Date of Original Sentence: June 25, 2018
Name of Assigned Judicial Officer: Honorable Denise J. Casper, United States District Judge

Original Offense: Conspiracy to Distribute and Possess with Intent to Distribute a Mixture Containing a
Detectable Amount of Oxycodone, in violation of 21 U.S.C. §846

Original Sentence: 24 months of custody followed by 36 months of supervised release

Type of Supervision: Term of Supervised Release Date Supervision Commenced: December 04, 2019

 

PETITIONING THE COURT

[ ]  Toextend the term of supervision for years, foratotal termof years
[X] To modify the conditions of supervision as follows:

The defendant shall complete 20 hours of community service.
CAUSE

As Your Honor is aware, Probation filed a Probation 12A, Report on Offender Under Supervision on October
14, 2020. This report detailed that on September 30, 2020, Ms. Rose-Coccia submitted a urine sample which
tested positive for fentanyl. Ms. Rose-Coccia adamantly denied the use of any illicit substances. As such, the
sample was sent to the National Laboratory which confirmed the presence of fentanyl in her urine. In response,
Probation increased her drug testing and she continued participation in Moral Recognition Therapy (MRT).
Probation did not seek court action, but rather sought to notify Your Honor of her first positive drug test since
starting supervised release December 4, 2019.

As Your Honor is aware, Probation filed a Probation 12A, Report on Offender Under Supervision on November
25, 2020. This report detailed that on 10/28/2020, Ms. Rose-Coccia again submitted a urine sample which
tested positive for fentanyl. Initially Ms. Rose-Coccia denied use and then admitted to using fentanyl. She
completed an intake at Discovery House but declined medication assisted treatment. She enrolled in treatment at
AdCare for individual therapy.

On February 2, 2021, Ms. Rose-Coccia provided a drug test that returned positive for fentanyl. She denied using
fentanyl] and the sample was sent to the National Laboratory. It returned negative. She initially claimed she was
using marijuana and drinking teas to clear her system. The undersigned pushed back on this claim because her
test was negative for marijuana and positive for fentanyl. She then admitted she had been substituting her urine
because of ongoing marijuana use. She claimed she had been substituting her urine throughout her period of
supervision and evidenced to the undersigned how she did so. Since this date, she provided drug tests that were
Case 1:19-cr-10472-DJC Document 8 Filed 03/17/21 Page 2 of 3

 

Prob 12B

 

-2-

 

 

Request for Modifying the

Conditions or Terms of Supervision

with Consent of the Offender

 

positive for marijuana on February 10, 2021, February 17, 2021, and March 2, 2021. She reported her last
marijuana use was February 20, 2021. She provided a negative drug test on March 8, 2021. On February 11,
2021, Ms. Rose-Coccia graduated from MRT. She remains engaged in weekly individual therapy at AdCare.

In response to Ms. Rose-Coccia’s unacceptable and deceitful behavior of tampering with drug testing protocol,
Probation respectfully requests the addition of 20 hours of community service. Probation will continue to
monitor Ms. Rose-Coccia’s participation in outpatient treatment and drug testing closely.

Reviewed/Approved by:

/s/ Gina P Affsa
Gina P Affsa
Supervisory U.S. Probation Officer

Respectfully submitted,

/s/ Jessica Turkington
by Jessica Turkington
Senior U.S. Probation Officer

 

Date: 3/12/2021
THE COURT ORDERS
{ ] No Action
{ ] The Extension of Supervision as Noted Above
[X] The Modification of Conditions as Noted Above
[ ] Other
Denisa Q. Groper

 

Honorable Denise J. Casper,
United States District Judge

March 17, 2021

 

Date

 
Case 1:19-cr-10472-DJC Document 8 Filed 03/17/21 Page 3 of 3

PROB 49
(3/89)

United States District Court

For the District of | Massachusetts

Waiver of Hearing to Modify Conditions
of Probation/Supervised Release or Extend Term of Supervision

I, Victoria Rose-Coccia, Dkt No 0101 1:19CR10472-001001001, have been advised and understand that
I do not have to agree to this proposed modification(s). | have been advised and understand that instead of signing
this form today, I can consult with an attorney and report back to the Probation Office within 48 hours as to how I

would like to proceed.

[ have been advised and understand that I am entitled by law to a hearing and assistance of counsel before any
unfavorable change may be made in my Conditions of Probation and Supervised Release or my period of supervision
being extended. By “assistance of counsel,” I understand that I have the right to be represented at the hearing by counsel
of my own choosing if I am able to retain counsel. | also understand that I have the right to request the court to appoint
counsel to represent me at such a hearing at no cost to myself if | am not able to retain counsel of my own choosing.

Thereby voluntarily waive my statutory right toa hearing and to assistance of counsel. I also agree to the
following modification of my Conditions of Probation and Supervised Release or to the proposed extension of my
term of supervision:

The defendant shall complete 20 hours of community service.

witness Up ave Tee 18s Signed Me Nhl

(US. Probation Officer) (Pr -obationer or Super vised Releasee)

3/11/2021
(Date)

 
